Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 1 of 17 PageID 2705




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    NYKA O’CONNOR,

                      Plaintiff,

    v.                                              Case No. 3:15-cv-1387-J-32JBT

    JULIE JONES, et al.,

                      Defendants.


                                       ORDER

          I.    Status

          Plaintiff, an inmate of the Florida penal system, is proceeding on a pro se

    Civil Rights Complaint (Doc. 1). Throughout the pendency of this case, he has

    filed several supplemental documents in support of his assertions. See, e.g.,

    Docs. 83, 90, 96, 100, 102, 111, 175, 194, 200, 201. The Court has already

    adjudicated the claims against the Reception and Medical Center, Julie

    Jones/Mark Inch (as the Secretary of the Florida Department of Corrections),

    and Dr. Contarini. See Orders (Docs. 6, 243). The only remaining Defendant is

    Dr. Shah, a “Gastro Specialist” at the Reception and Medical Center. Plaintiff

    claims that Defendant Shah was deliberately indifferent to his serious medical

    needs; he denied Plaintiff an adequate diet to comply with Plaintiff’s religion;
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 2 of 17 PageID 2706




    and he breached his contractual duties to Plaintiff by denying Plaintiff

    adequate medical care and a religious diet. See Doc. 1 at 8.

          Before the Court are Plaintiff’s and Defendant Shah’s cross-motions for

    summary judgment.1 See Plaintiff’s Motion for Summary Judgment Against

    Shah (Doc. 220), supported by a Declaration (Doc. 221) and Exhibits (Doc. 222);

    Defendant Shah’s Motion for Summary Judgment (Doc. 257). Plaintiff filed a

    response in opposition to Defendant Shah’s Motion. See “O’Connor’s Motion

    Opposing Defendant[’]s Motion for Summary Judgment Re: Shah” (Doc. 264);

    Appendix in Support (Doc. 265). Defendant Shah did not file a response to

    Plaintiff’s Summary Judgment Motion. However, considering the file, the Court

    deems the parties’ Motions ripe for review.

          Also before the Court is Plaintiff’s request for reconsideration of the

    Court’s Order (Doc. 243). See Plaintiff’s Notice/Motion, Supplement, and Second

    Supplement (Docs. 247, 250, 252). Defendants Contarini, Shah, and Jones/Inch2

    filed responses. See Defendant Contarini’s Response in Opposition to Plaintiff’s

    Notice/Motion, Supplement and Second Supplement (Doc. 254); Defendant


    1 The Court previously advised Plaintiff of the provisions regarding summary
    judgment motions and gave him an opportunity to respond. See Order (Doc. 7).

    2 In the Complaint, Plaintiff sued Julie Jones in her individual and official
    capacities. During the pendency of this case, a new Secretary of the Florida
    Department of Corrections was appointed. Thus, on April 23, 2019, the Court
    directed that Mark S. Inch, current Secretary of the FDOC, be substituted for
    Julie Jones in her official capacity only. See Order (Doc. 253).

                                           2
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 3 of 17 PageID 2707




    Shah’s Response to Plaintiff’s Notice/Motion, Supplement, and Second

    Supplement (Doc. 255); and Defendant Jones/Inch Response to Plaintiff’s

    Filings (Doc. 256). Plaintiff’s request for reconsideration is ripe for review.

          II.   Cross-Motions for Summary Judgment

                a. Parties’ Positions

          Plaintiff contends that since his April 9, 2010 surgery, he has been

    requesting “adequate med[ication]s for severe pains, cramps, acid reflux,

    heartburns, etc,” but Defendant Shah, along with the other Defendants, has

    denied his requests “to save money.” Doc. 220 at 3.3 He generally asserts that

    he has been “denied adequate care [and] reasonable accommodations for his

    gastro-health-disability [and] sincere religious belief system,” and that he has

    lost weight and been “denied adequate diet.” Id. He asserts that he presented

    his issues to Defendant Shah, but Defendant Shah failed to prescribe or

    recommend “a non-standard therapeutic diet to comply with [Plaintiff’s] gastro-

    disability-health needs [and] religious belief system.” Id. at 3-4.

          Further, Plaintiff contends that there was a several-month delay before

    he actually saw Defendant Shah on September 23, 2015. See id. at 6. He

    acknowledges that Defendant Shah ordered a HIDA scan and colonoscopy, but




    3 Plaintiff’s Motion does not focus solely on Defendant Shah. Given that
    Defendant Shah is the only Defendant remaining, the Court focuses its analysis
    on the claims raised against him.

                                             3
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 4 of 17 PageID 2708




    Plaintiff claims that Defendant Shah failed to provide any medication for his

    constipation. See id. at 6-7. During the September 23, 2015 visit, Plaintiff “tried

    requesting a non-standard therapeutic diet” but through deliberate indifference

    and in violation of Plaintiff’s religion, “Dr. Shah didn’t prescribe/recommend.”

    Id. at 7; id. at 10 (arguing that Defendant Shah “had no reasonable, valid,

    rational legitimate penological justification(s) to deny O’Connor an adequate

    diet for his health [and] religious belief system”). Plaintiff further acknowledges

    that he saw Defendant Shah again on October 21, 2015, but the HIDA scan and

    colonoscopy had not yet been performed. Id. at 7. Plaintiff complained during

    this visit “about his severe stomach pains, cramps, bloody stools, acid reflux,

    inadequate diet, delayed inquires needed to adequately diagnose, treat [and]

    proceed with Dr. Contarini’s prospective surgery, but O’Connor[’]s[] complaints

    to Dr. Shah aforesaid were to no avail.” Id. While Defendant Shah prescribed

    lactulose for Plaintiff’s constipation, Plaintiff argues this was “inadequate.” Id.

          Plaintiff lists his “serious medical needs,” id. at 7-8, and argues that

    Defendant Shah was “deliberately indifferent by unnecessarily delaying [and]

    denying the performance of adequate [and] timely inquiries [and] tests, [and]

    delaying [and] denying adequate med[ication]s [and] diet compliant with

    O’Connor[’]s[] health-gastro-disabilities [and] sincere religious belief system.”

    Id. at 8; see also id. at 14-27. Plaintiff lists his injuries allegedly resulting from

    Defendant Shah’s (and others’) acts and omissions. Id. at 8-10, 16-17, 20-21.

                                              4
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 5 of 17 PageID 2709




          Plaintiff also claims that by denying his diet, Defendant Shah violated

    Plaintiff’s First Amendment rights (and corresponding rights under the Florida

    Constitution). See id. at 27-30. Additionally, Plaintiff claims that Defendant

    Shah “entered into a contract to provide O’Connor adequate care, custody,

    control [and] confinement,” and he breached that duty. Id. at 13-14; see id. at

    30-31. Plaintiff asserts that there are no material factual disputes and he is

    entitled to entry of summary judgment. See id. at 32.

          Plaintiff’s Declaration largely reiterates his factual allegations and

    addresses the exhibits he submitted, which include other inmates’ affidavits,

    his medical records, and other information. See Docs. 221, 222.

          Defendant Shah seeks entry of summary judgment in his favor, arguing

    that the record shows he was not deliberately indifferent to any serious medical

    need of Plaintiff’s, and that Plaintiff simply disagrees with his course of

    treatment. See Doc. 257 at 9-12. In support of his position, Defendant Shah

    submitted copies of Plaintiff’s pertinent medical records (Docs. 257-1, 257-2,

    257-3, 257-5, 257-6) and a Declaration (Doc. 257-4), in which he avers in

    pertinent part:

                      My first encounter with Nyka O’Connor was in
                2010 at Memorial Hospital Jacksonville. I evaluated
                Mr. O’Connor on April 7, 2010 and then performed his
                colonoscopy on April 8, 2010 based on complaints of
                rectal bleeding after he swallowed a paper clip. The
                colonoscopy was unremarkable at that time.


                                           5
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 6 of 17 PageID 2710




                      The following day, on April 9, 2010, Mr.
                O’Connor underwent a laparotomy to remove the
                paper clip from his abdomen. Dr. Osvaldo Contarini
                performed the surgery.

                      I did not provide care or treatment to Mr.
                O’Connor again until I was consulted regarding his
                care in late 2015. At that time, I saw inmate O’Connor
                at the Reception Medical Center on September 23,
                2015.

                      During the relevant time period, I reported to
                the Reception Medical Center for 2-3 Wednesdays a
                month. Dr. Radi was another gastroenterologist who
                held his clinic at the Reception Medical Center every
                Tuesday of the month. During my time at the
                Reception Medical Center, I performed procedures
                during the first half of every day and used the
                afternoons to see inmates on consultation in the clinic.
                It was during my time at the clinic that I evaluated
                Mr. O’Connor.

                      On September 23, 2015, Mr. O’Connor presented
                to me at the clinic with complaints of constipation and
                abdominal pain. For constipation, I would not have
                recommended a low-residue diet because he needed
                more fiber, not less. For abdomen pain, I recommended
                a HIDA scan. Based on my evaluation of inmate
                O’Connor and based on the fact that it had been five
                years since his previous colonoscopy, I recommended
                another colonoscopy. I created pre-op orders on that
                date.

                      There was nothing that I saw during my
                evaluation of Mr. O’Connor that led me to believe his
                condition was life threatening or that a colonoscopy or
                other treatment needed to be performed on an urgent
                basis. If I had believed Mr. O’Connor was at a risk for
                serious injury or death, I could have and would have
                contacted the medical director at the Reception
                Medical Center. Nothing in my work-up of Mr.

                                           6
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 7 of 17 PageID 2711




                O’Connor indicated his condition required immediate
                attention in order to prevent serious pain or additional
                harm.

                      When Mr. O’Connor was seen by me on October
                21, 2015, I noted that his colonoscopy and HIDA scan
                had not been done and I again put in orders for the
                colonoscopy and the HIDA scan.

                       Before I saw inmate O’Connor for any sort of
                follow up, I was served with a lawsuit in which inmate
                O’Connor alleged I had not provided appropriate care.
                Once served with the lawsuit, I informed the medical
                director at the Reception Medical Center that I did not
                feel comfortable treating the inmate any further and
                asked that the management of his case be handled by
                another physician.

                      For this reason, the last time I saw Nyka
                O’Connor was October 21, 2015. I have no knowledge
                of what care he received after that date and therefore
                I do not know whether he had surgery for his
                gallbladder at any point in time after October 21, 2015.

    Doc. 257-4 at 2-3 (paragraph enumeration omitted).

          In response, Plaintiff claims that Defendant Shah’s Motion and Affidavit

    include “known falsified statements intended to mislead this honorable Court.”

    Doc. 264 at 1 (capitalization omitted). Plaintiff contends that he raised the

    following claims against Defendant Shah:

                O’Connor[’]s[] 1983 Complaint encompassed claims of
                Dr. Shah being deliberately indifferent by failing to:
                perform timely tests [and] inquires; failing to provide
                adequate medications; failing to provide a non-
                standard therapeutic diet for his health [and] sincere
                religious belief system; Dr. Shah denying O’Connor
                the right to religion by denying a non-standard

                                           7
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 8 of 17 PageID 2712




                therapeutic diet for O’Connor’s health [and] religion
                aforesaid; and Dr. Shah breaching a contractual duty
                to provide the above timely tests [and] inquires
                adequate med[ication]s, and adequate diet for his
                health [and] religion.

    Id. at 1-2 (capitalization omitted). Plaintiff asserts that contrary to Defendant

    Shah’s argument, Plaintiff did not seek simply a low-residue diet; rather, he

    sought a non-standard therapeutic diet for his health and religion. Id. at 2. He

    argues that Defendant Contarini repeatedly referred Plaintiff to Defendant

    Shah for an endoscopy and/or colonoscopy between May 12, 2015 and August

    2015, but Plaintiff did not see Defendant Shah until September 23, 2015. Id. at

    3-4. He contends that Defendant Shah was deliberately indifferent and

    unnecessarily   denied   and   delayed       necessary   medical   treatment.   He

    acknowledges that he has not seen Defendant Shah since October 21, 2015. Id.

    at 6. He argues in opposition to each of Defendant Shah’s points, and requests

    entry of summary judgment in his favor. See id. at 9-18; see also Doc. 265.

                b. Summary Judgment Standard

          “‘Summary judgment is appropriate where there is no genuine issue as to

    any material fact and the moving party is entitled to judgment as a matter of

    law.’” Hinkle v. Midland Credit Mgmt., Inc., 827 F.3d 1295, 1300 (11th Cir.

    2016) (quoting Jurich v. Compass Marine, Inc., 764 F.3d 1302, 1304 (11th Cir.

    2014)); see Fed. R. Civ. P. 56(a). “A genuine issue of material fact exists when

    the evidence is such that a reasonable jury could return a verdict for the

                                             8
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 9 of 17 PageID 2713




    nonmoving party.” Bowen v. Manheim Remarketing, Inc., 882 F.3d 1358, 1362

    (11th Cir. 2018) (quotations and citation omitted); see Hornsby-Culpepper v.

    Ware, 906 F.3d 1302, 1311 (11th Cir. 2018) (“Where the record taken as a whole

    could not lead a rational trier of fact to find for the non-moving party, there is

    no genuine issue for trial.” (quotations and citation omitted)). In considering a

    summary judgment motion, the Court views “the evidence and all reasonable

    inferences drawn from it in the light most favorable to the nonmoving party.”

    Hornsby-Culpepper, 906 F.3d at 1311 (quotations and citation omitted).

          “[W]hen the moving party has carried its burden under Rule 56(c), its

    opponent must do more than simply show that there is some metaphysical

    doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio

    Corp., 475 U.S. 574, 586 (1986) (footnote and citation omitted); see Winborn v.

    Supreme Beverage Co. Inc., 572 F. App’x 672, 674 (11th Cir. 2014) (per curiam)

    (“If the movant satisfies the burden of production showing that there is no

    genuine issue of fact, ‘the nonmoving party must present evidence beyond the

    pleadings showing that a reasonable jury could find in its favor.’” (quoting

    Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008)). “‘A mere scintilla of

    evidence supporting the opposing party’s position will not suffice; there must be

    enough of a showing that the jury could reasonably find for that party.’” Loren

    v. Sasser, 309 F.3d 1296, 1302 (11th Cir. 2002) (quoting Walker v. Darby, 911

    F.2d 1573, 1577 (11th Cir. 1990) (internal quotations omitted)).

                                            9
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 10 of 17 PageID 2714




           “The principles governing summary judgment do not change when the

     parties file cross-motions for summary judgment. When faced with

     cross-motions, the Court must determine whether either of the parties deserves

     judgment as a matter of law on the undisputed facts.” T-Mobile S. LLC v. City

     of Jacksonville, Fla., 564 F. Supp. 2d 1337, 1340 (M.D. Fla. 2008).

                 c. Deliberate Indifference

           “To prevail on [a] § 1983 claim for inadequate medical treatment, [the

     plaintiff] must show (1) a serious medical need; (2) the health care providers’

     deliberate indifference to that need; and (3) causation between the health care

     providers’ indifference and [the plaintiff’s] injury.” Nam Dang by & through

     Vina Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1279 (11th Cir. 2017)

     (citation omitted).

                 A serious medical need is one that has been diagnosed
                 by a physician as mandating treatment or one that is
                 so obvious that even a lay person would easily
                 recognize the necessity for a doctor’s attention. In the
                 alternative, a serious medical need is determined by
                 whether a delay in treating the need worsens the
                 condition. In either case, the medical need must be one
                 that, if left unattended, poses a substantial risk of
                 serious harm.

     Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (quotations and

     citation omitted).

           Deliberate indifference to a serious medical need requires “three

     components: (1) subjective knowledge of a risk of serious harm; (2) disregard of

                                            10
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 11 of 17 PageID 2715




     that risk; (3) by conduct that is more than mere negligence.” Farrow v. West,

     320 F.3d 1235, 1245 (11th Cir. 2003) (citations omitted); see Patel v. Lanier Cty.

     Georgia, No. 19-11253, 2020 WL 4591270, at *9 n.10 (11th Cir. Aug. 11, 2020)

     (recognizing “a tension within [Eleventh Circuit] precedent regarding the

     minimum standard for culpability under the deliberate-indifference standard,”

     as some cases have used “more than gross negligence” while others have used

     “more than mere negligence”; finding, however, that it may be “a distinction

     without a difference” because “no matter how serious the negligence, conduct

     that can’t fairly be characterized as reckless won’t meet the Supreme Court’s

     standard” (citations omitted)). “Subjective knowledge of the risk requires that

     the defendant be ‘aware of facts from which the inference could be drawn that

     a substantial risk of serious harm exists, and he must also draw the inference.’”

     Dang, 871 F.3d at 1280 (quoting Caldwell v. Warden, FCI Talladega, 784 F.3d

     1090, 1099-1100 (11th Cir. 2014)).

                 An official disregards a serious risk by more than mere
                 negligence “when he [or she] knows that an inmate is
                 in serious need of medical care, but he [or she] fails or
                 refuses to obtain medical treatment for the inmate.”
                 Lancaster v. Monroe Cty., Ala., 116 F.3d 1419, 1425
                 (11th Cir. 1997), overruled on other grounds by
                 LeFrere v. Quezada, 588 F.3d 1317, 1318 (11th Cir.
                 2009). Even when medical care is ultimately provided,
                 a prison official may nonetheless act with deliberate
                 indifference by delaying the treatment of serious
                 medical needs. See Harris v. Coweta Cty., 21 F.3d 388,
                 393-94 (11th Cir. 1994) (citing Brown v. Hughes, 894


                                            11
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 12 of 17 PageID 2716




                 F.2d 1533, 1537-39 (11th Cir. 1990)).[4] Further,
                 “medical care which is so cursory as to amount to no
                 treatment at all may amount to deliberate
                 indifference.” Mandel v. Doe, 888 F.2d 783, 789 (11th
                 Cir. 1989) (citations omitted). However, medical
                 treatment violates the Constitution only when it is “so
                 grossly incompetent, inadequate, or excessive as to
                 shock the conscience or to be intolerable to
                 fundamental fairness.” Rogers v. Evans, 792 F.2d
                 1052, 1058 (11th Cir. 1986) (citation omitted).

     Dang, 871 F.3d at 1280. “‘[I]mputed or collective knowledge cannot serve as the

     basis for a claim of deliberate indifference. Each individual defendant must be

     judged separately and on the basis of what that person kn[ew].’” Id. (quoting

     Burnette v. Taylor, 533 F.3d 1325, 1331 (11th Cir. 2008)).

           Insofar as Plaintiff claims that Defendant Shah was deliberately

     indifferent for failing to provide timely tests and inquiries, adequate

     medications, and a non-standard therapeutic diet, the Court finds his claims

     are refuted by the uncontradicted evidence. Whether to refer Plaintiff for

     different tests or provide a different mode of treatment is a matter of medical



     4  “Even where medical care is ultimately provided, a prison official may
     nonetheless act with deliberate indifference by delaying the treatment of
     serious medical needs, even for a period of hours, though the reason for the
     delay and the nature of the medical need is relevant in determining what type
     of delay is constitutionally intolerable.” McElligott v. Foley, 182 F.3d 1248, 1255
     (11th Cir. 1999) (citation omitted). However, “[i]t is also true that when a prison
     inmate has received medical care, courts hesitate to find an Eighth Amendment
     violation.” Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989) (citing
     Hamm v. DeKalb Cty., 774 F.2d 1567, 1575 (11th Cir. 1985)); see Boone v.
     Gaxiola, 665 F. App’x 772, 774 (11th Cir. 2016).


                                             12
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 13 of 17 PageID 2717




     judgment that does not amount to deliberate indifference. See Boone v. Gaxiola,

     665 F. App’x 772, 774 (11th Cir. 2016) (“A medical decision not to pursue a

     particular course of diagnosis or treatment is a classic example of a matter for

     medical judgment, an exercise of which does not represent cruel and unusual

     punishment.” (citing Estelle, 429 U.S. at 107-08). Likewise, Plaintiff’s

     disagreement with Defendant’s course of treatment does not support a

     deliberate indifference claim. See Melton, 841 F.3d at 1224 (“‘[A] simple

     difference in medical opinion between the prison’s medical staff and the inmate

     as to the latter’s diagnosis or course of treatment’ does not support a claim of

     deliberate indifference.” (quoting Harris v. Thigpen, 941 F.2d 1495, 1505 (11th

     Cir. 1991)). Defendant Shah ordered a HIDA scan and colonoscopy, and he

     provided Plaintiff with lactulose and then recused himself from Plaintiff’s

     medical care when Plaintiff sued him. The evidence shows that Defendant’s

     treatment was not “‘so grossly incompetent, inadequate, or excessive as to shock

     the conscience or to be intolerable to fundamental fairness.’” Brennan v.

     Headley, 807 F. App’x 927, 935 (11th Cir. 2020) (quoting Thigpen, 941 F.2d at

     1505). Even taking all facts and inferences in the light most favorable to

     Plaintiff, Defendant is entitled to entry of summary judgment in his favor as to

     Plaintiff’s deliberate indifference claims.

                 d. Right to Religion and Breach of Contract

           Plaintiff uses the same factual allegations to claim that, not only was

                                             13
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 14 of 17 PageID 2718




     Defendant Shah deliberately indifferent to his serious medical needs, but

     Defendant Shah also violated Plaintiff’s right to religion by denying his

     requested diet and Defendant Shah breached his contractual duties to provide

     timely tests and inquires, along with adequate medications and adequate diet.5

     In Plaintiff’s Motion, he argues that “[t]he practice, custom, policy [and]

     systematic deficiencies by [Defendant] Jones, professed by Dr. Shah to deny”

     him his requested non-standard therapeutic diet violates his rights under the

     First Amendment and Florida Constitution. However, the Court has already

     found that Plaintiff failed to state a claim against Defendant Jones with respect

     to his diet (Doc. 243 at 10-12), and thus, by extension, if he failed to state a

     claim regarding a custom, policy or practice against Defendant Jones, then he

     has failed to state a claim that Defendant Shah upheld or “professed” such a

     custom, policy, or practice. Moreover, the evidence does not support Plaintiff’s

     claim that Defendant Shah violated his religion by not providing him with the

     requested diet. Notably, Plaintiff acknowledges that, at most, Defendant Shah

     may have been able to recommend Plaintiff’s requested diet, but he did not have

     authority to prescribe it. See Doc. 220 at 10-12. Plaintiff was referred to




     5Defendant Shah did not address these claims in his Motion for Summary
     Judgment. Plaintiff addresses these claims in his Motion, and the Court is
     under an obligation to dismiss a case at any time if it fails to state a claim. See
     28 U.S.C. § 1915(e)(2)(B). Regardless of the avenue, Plaintiff’s claims against
     Defendant Shah fail.

                                             14
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 15 of 17 PageID 2719




     Defendant Shah to address his medical concerns, not to address how the

     institution should handle Plaintiff’s diet requests to accommodate his religion.

     Finally, as with the “contract” claims Plaintiff raised against Defendants Jones

     and Contarini, the Court finds the breach-of-contract claims against Defendant

     Shah are due to be dismissed as deficient. See Order (Doc. 243) at 12-13, 22.

     Simply put, Plaintiff’s claims against Defendant Shah fail as a matter of law.

           III.   Plaintiff’s Request for Reconsideration

           Plaintiff requests the Court reconsider its Order dismissing the claims

     against Defendant Jones and granting summary judgment in favor of

     Defendant Contarini (Doc. 243). See Docs. 247, 250, 252. Plaintiff argues that

     the Court’s Order “was erroneous” in light of the Eleventh Circuit’s decision in

     O’Connor v. Backman, 743 F. App’x 373 (11th Cir. 2018). He further argues that

     this Court failed to review his Complaint as a whole and the Order “should be

     amended, altered, reheard, reconsidered, vacated, [and] voided, FRCP Rules

     52(b), 59 [and] 60, due to matters overlooked, misapprehended, inadvertence,

     excusable neglect, fraud, failing to apply the right law, mis[]ap[p]lying [and]

     bad application of law.” Doc. 247 at 1. Upon review of the file, the Court finds

     Plaintiff’s request is due to be denied. The record clearly shows that the claims

     against all of the Defendants are either deficient in pleading or refuted by the

     undisputed evidence.

           Accordingly, it is

                                            15
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 16 of 17 PageID 2720




              ORDERED:

           1.    Defendant Shah’s Motion for Summary Judgment (Doc. 257) is

     GRANTED.

           2.    Plaintiff’s Motion for Summary Judgment Against Shah (Doc. 220)

     is DENIED.

           3.    Plaintiff’s request for reconsideration in his Notice/Motion,

     Supplement, and Second Supplement (Docs. 247, 250, 252) is DENIED.

           4.    The Clerk shall enter judgment dismissing without prejudice all

     claims against the Reception and Medical Center in accordance with the Court’s

     Order (Doc. 6); dismissing with prejudice all claims against Defendants Jones

     and Inch in accordance with the Court’s Order (Doc. 243); in favor of Defendant

     Contarini and against Plaintiff in accordance with the Court’s Order (Doc. 243);

     and in favor of Defendant Shah and against Plaintiff in accordance with this

     Order.

           5.    The Clerk shall terminate any pending motions and close the file.

           DONE AND ORDERED in Jacksonville, Florida, this 11th day of

     September, 2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge


                                           16
Case 3:15-cv-01387-TJC-JBT Document 272 Filed 09/11/20 Page 17 of 17 PageID 2721




     JAX-3 9/4
     c:
     Nyka O’Connor, #199579
     Counsel of Record




                                          17
